JOHNSTONE, Justice
(concurring in part and dissenting in part).
I concur in the no-opinion affirmance insofar as it applies to the plaintiffs claims against the defendants Litton Loan Servicing, L.P., Chase Manhattan Bank, and Credit-Based Asset Servicing and Securi-tization, L.L.C. for their alleged wantonness, gross negligence, and fraud. I respectfully dissent insofar as the no-opinion affirmance applies to the plaintiffs contract claim against the defendants Litton, Chase, and C-BASS and the plaintiffs conversion claim against all defendants.